        Case 1:13-cr-00042-DWM Document 43 Filed 05/12/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                           CR 13-42-BLG-DWM

                 Plaintiff,

      V.                                                    ORDER

JOSHUA DAVID CARRENO,

                  Defendant.


      Defendant Joshua David Carreno's Motion for Early Termination of

Supervised Release is now before the Court. (Doc. 41.) Having considered the

factors in 18 U.S.C. § 3553(a), the conduct of Defendant, and Defendant's

arguments, the Court is satisfied that early termination is warranted by "the interest

of justice." 18 U.S.C. § 3583(e)(l).

      Accordingly, IT IS ORDERED that Defendant's motion (Doc. 41) is

GRANTED. As of the date of this Order, Defendant's supervision is terminated.
                    ~
    DATED this ~ day of May, 2020.
                      l


                                                            District Judge
                                                            ct Court
